UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 9, 2015 STELLAR BIOTECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) British Columbia, Canada 000-54598 N/A (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 332 E. Scott Street Port Hueneme, California 93041 (Address of principal executive offices) (Zip Code) (805) 488-2800 (Registrant’s telephone number, including area code) Not applicable. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note This Amendment No. 1 to Form 8-K amends the Current Report on Form 8-K filed with the Securities and Exchange Commission by Stellar Biotechnologies, Inc. (the “Company”) on February 9, 2015 (the “Original Filing”). This Amendment No. 1 is being filed to correct certain typographical and formatting errors contained in the Original Filing, including the cover page of the Original Filing. This Amendment No. 1 amends and restates the Original Filing in its entirety for the sake of completeness. Item 2.02Results of Operations and Financial Condition. On February 9, 2015, the Company issued a press release announcing its financial results for its fiscal quarter ended December 31, 2014. The full text of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. The information furnished therein shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liability of that Section. Item 9.01Financial Statements and Exhibits. Exhibit No. Description Press release issued by Stellar Biotechnologies, Inc. dated February 9, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Stellar Biotechnologies, Inc. Date: February 11, 2015 By:/s/ Kathi Niffenegger Name:Kathi Niffenegger Title:Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press release issued by Stellar Biotechnologies, Inc. dated February 9, 2015.
